Citation Nr: 0721660	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  05-26 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
chronic brain syndrome, associated with trauma.

REPRESENTATION

Veteran represented by: Disabled American Veterans

WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel

INTRODUCTION

The veteran had active service from June 1943 to December 
1945.  His military classification was shipfitter.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

In April 2007, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

By a June 2007 letter, the Board notified the veteran that 
his motion to have his appeal advanced on the docket had been 
granted. 38 U.S.C.A. § 7107(a)(2)(B) (West 2002); 38 C.F.R. § 
20.900(c) (2006).

The Board notes that there is not a substantive appeal of 
file.  In a June 2005 note, the RO indicated that per a phone 
conversation, the VA Form 9 was amended to reflect the 
veteran's request for a travel hearing by the Board.  
Therefore, it seems that both the RO and veteran thought a 
valid substantive appeal had been filed.  Additionally, the 
Board held a travel board hearing in April 2007.  Where, as 
here, "there is no indication that the RO 'closed' the 
appeal for failure to file a timely [substantive appeal]," 
and has treated the technically belated substantive appeal as 
timely, "there is no problem with regard to the timeliness 
of the filing" of such an appeal.  Rowell v. Principi, 4 
Vet. App. 9, 16, 17 (1993) (holding that "the failure to 
file a timely [substantive appeal] does not automatically 
foreclose an appeal, render a claim final, or deprive the 
[Board] of jurisdiction").  Accordingly, the Board will 
address the issues presented in this appeal on the merits.  
Id. at 17.  (noting that pertinent 38 U.S.C.A. § 7105(d)(3) 
and relevant regulations "provide that an RO may close an 
appeal for failure to respond to the SOC . . . . [but] do not 
require an RO to close a claim in that situation; nor do they 
provide that the claim will become final if the claimant 
fails to file a timely [substantive appeal]") (Emphasis in 
original).  Additionally, the Board concludes that to inform 
the veteran, at this juncture, that a valid substantive 
appeal had not been filed would prejudice the veteran.  Thus, 
the Board finds that the veteran's appeal has been perfected 
and jurisdiction before the Board is proper.  Gonzalez-
Morales v. Principi, 16 Vet. App. 556 (2003); Marsh v. West, 
11 Vet. App. 468, 470-72 (1998).

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1. In an April 1962 decision, the RO declined to reopen the 
veteran's claim for service connection for a nervous 
condition.  The RO notified the veteran of this decision and 
of his procedural and appellate rights in an April 1962 
letter, but the veteran did not appeal and that decision 
became final.  

2.  Evidence presented since the April 1962 decision does not 
raise a reasonable possibility of substantiating the 
application for service connection for chronic brain 
syndrome, associated with trauma.


CONCLUSIONS OF LAW

1.  The April 1962 rating decision confirming the denial of 
service connection for nervous condition is final.  
38 U.S.C.A. § 7105(c) (West 2002).  

2.  Evidence received since the April 1962 rating decision is 
not new and material and the claim is not reopened.  38 
U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156(a), 20.1103 (2006).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)." Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, the RO notified the veteran of the information and 
evidence necessary to substantiate the claim and the 
respective responsibilities of each party for obtaining and 
submitting evidence by way of a March 2003 letter, which was 
sent prior to the September 2003 rating decision.  The letter 
notified the veteran that VA would obtain all relevant 
service department records or VA medical records.  The RO 
notified the veteran of his responsibility to respond in a 
timely manner to VA's requests for specific information and 
to provide a properly executed release so that VA could 
request the records for him.  The RO also requested the 
veteran to notify VA of additional information, which, in 
effect, would include any evidence in his possession.  The 
letter specifically notified the veteran that VA would obtain 
any relevant evidence in the possession of a federal 
department or agency.  The letter also provided the veteran 
with the information and evidence necessary to substantiate 
the direct and presumptive service connection claims.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the veteran and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  See 
Washington v. Nicholson, NO. 03-0773 (U.S. Vet. App. May 26, 
2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) further redefined the 
requirements of the VCAA to include notice that a disability 
rating and an effective date for award of benefits would be 
assigned if service connection is granted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board interprets the ruling in Dingess/Hartman as applying to 
any matter involving an award of a disability rating and/or 
an effective date for award of benefits.  In the present 
appeal, the veteran was provided with notice of the type of 
evidence necessary to establish a disability rating and 
effective date in May and June 2006 letters.  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 
(2006), the Court held that VA must notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  The 
VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes 
what evidence would be necessary to substantiate that element 
or elements required to establish service connection that 
were found insufficient in the previous denial.  In the 
present case, the veteran has been notified of the evidence 
and information necessary to reopen the claim and to 
establish entitlement to the underlying claim for benefit 
sought in a March 2003 letter.  That letter described what 
constitutes new and material evidence.  An additional letter 
pertaining to the reopening claim was sent to the veteran in 
September 2003 as well.  

The VA has obtained all relevant, identified, and available 
evidence.  There is not a VA examination of record.  An 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  38 U.S.C.A. § 5103A(d).  However, an examination 
is not necessary if no new and material evidence is received.  
38 C.F.R. § 3.159(c)(4)(iii) (stating that paragraph (c)(4) 
applies to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured).  
Therefore an examination is not necessary.  

Based on the above, the Board finds that duties under VCAA 
have been properly discharged by VA.    

Analysis

The veteran seeks to reopen his claim for chronic brain 
syndrome, associated with trauma.  At his April 2007 hearing, 
the veteran testified that he experienced headaches and 
dizziness from World War II when a Japanese plane exploded 
near him and he hit his head.  He gave essentially similar 
testimony at an April 2005 hearing at the RO. 

The veteran's claim was initially denied in a May 1953 rating 
decision and the denial was confirmed in an April 1962 
decision.  The RO declined to reopen the veteran's claim as 
there was no evidence of new and material evidence, 
specifically, there was no evidence that the veteran's 
nervous condition was due to service.  See generally 
38 U.S.C.A. §§ 1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2006).  The RO notified the 
veteran of this decision in April 1962.  The veteran did not 
file a notice of disagreement.  Consequently, that decision 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

In February 2003, the RO received the veteran's claim seeking 
to reopen the matter.  When a claim is the subject of a prior 
final denial, it may nevertheless be reopened if new and 
material evidence is presented or secured.  38 U.S.C.A. § 
5108.  Prior unappealed decisions of the RO are final.  38 
U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302(a) (2006).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
VA shall reopen the claim and review it on a de novo basis.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  

Effective August 29, 2001, the regulations defining "new and 
material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran 
filed his claim to reopen in February 2003, the Board will 
apply the revised provisions.

Under the revised regulations, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claims sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claims.  38 C.F.R. § 3.156(a) (2006).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Board has a jurisdictional responsibility to consider 
whether it was proper for a claim to be reopened, regardless 
of whether the previous action denying the claim was appealed 
to the Board.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).  

Medical evidence considered prior to the April 1962 decision 
included an October 1952 private physician's statement which 
showed a finding of severe injury to the brain with total 
permanent disability due to an accident in October 1951; an 
August 1955 VA examination showing a healed fracture, distal 
right fibula with good clinical function; an August 1955 
clinical record showing that the veteran was in an auto 
accident and unconscious for twelve hours in 1951; an April 
1957 neuropschyiatric examination showing an impression of 
cerebral concussion, residuals, manifested by headaches, 
dizzy spells, insomnia, and stuttering; private treatment 
records from 1958 showing that the veteran had a cerebral 
concussion and a head injury; and an August 1961 VA 
examination showing that the veteran was normal except for 
marked stuttering and blepharo spasms of the left eyelid.
 
The veteran testified at a March 1962 hearing that he 
received shock after being hit by shell fire, and that he did 
not read or sign a 1952 pension benefits claim which 
requested benefits as a result of an automobile accident.  
Additionally, the veteran testified at a January 1956 hearing 
that his present condition was the result of an automobile 
accident in 1951.    

Finally, letters of record at the time of the April 1962 
decision included a May 1961 letter from Dr. S.F. showing 
that the veteran received head injuries following an 
explosion in World War II; a July 1961 letter from M.T. 
stating that he was aboard the U.S.S. Bataan with the veteran 
and that in 1944, the ship was hit during action in the 
Pacific when the veteran went into shock; an August 1961 
letter from L.B. indicating that the veteran was stationed 
where a shell exploded and was in shock and injured in the 
left eye; and a letter from D.S. received in March 1962 
stating that in June 1944, the veteran was shell shocked due 
to shell fire.
  
After the April 1962 decision, there is a June 1962 VA 
examination showing a diagnosis of chronic brain syndrome 
associated with trauma, and a May 1963 VA examination showing 
chronic brain syndrome, associated with trauma, with 
psychoneurotic reaction.  Also of record are pictures from 
the U.S.S. Bataan and the veteran, and a history of the 
U.S.S. Bataan.  Additionally, letters from D.S., R.B., C.P., 
all essentially stating that the veteran suffered the results 
of a head injury due to an explosion in World War II, are 
also associated with the claims file.  Also of record is a 
letter from J.G. stating that the veteran had an eye twitch 
for over fifty years, and a letter from T.B. stating that the 
veteran received treatment for an eye twitch and stuttering 
sometime between 1970 and 1982.  Additionally, an April 2005 
record from Wellington Family Practice, signed by D.M., 
R.N.P., stating that the veteran has stuttering is also of 
record.  The veteran also testified at a RO hearing in April 
2005 and a Board hearing in April 2007.  Finally, 2006 VA 
treatment records showing that the veteran had stuttering and 
stammering speech since an explosion in World War II, are of 
record.

In the present appeal, the submitted VA treatment records are 
not new and material as they do not relate to an 
unestablished fact necessary to substantiate the claim - 
namely, that the veteran's chronic brain syndrome is related 
to service.  Such an issue turns on medical evidence.  38 
C.F.R. §§ 3.303 and 3.304.  In the present claim, the 
evidence submitted after the April 1962 decision mainly 
consists of lay statements stating that the veteran has had 
the residuals of a head trauma or shell shock since service, 
or that the veteran received treatment for these conditions 
after service.  However, there is still no medical evidence 
showing that the veteran had chronic brain syndrome in-
service or a medical opinion relating the chronic brain 
syndrome to service.  The Board notes that all the opinions 
of record relating the veteran's current condition to service 
are from lay individuals, and the Court has held that these 
determinations are not for individuals without medical 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Additionally, the 1962 and 1963 VA examinations 
merely reflect that the veteran has chronic brain syndrome as 
a result of trauma - a fact which was known at the time of 
the April 1962 decision.  Thus, as the new evidence is 
cumulative and redundant of the evidence of record at the 
time of the April 1962 rating decision and does not raise a 
reasonable possibility of substantiating the claim, the claim 
to reopen the claim of service connection for chronic brain 
syndrome is denied.  38 C.F.R. § 3.156(a).  

The Board notes that the veteran alleges that the chronic 
brain disease is due to service.  However, he made this 
argument prior to the April 1962 decision.  Therefore, his 
current allegations cannot provide a basis to reopen the 
claim for service connection.  Reid v. Derwinski, 2 Vet. App. 
312 (1992) (statements which are essentially a repetition of 
contentions made previously are not new evidence).  
Additionally, his statements would not be competent to reopen 
the claim for service connection.  See Moray v. Brown, 5 Vet. 
App. 211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim).

The Board notes that the veteran believes that chronic brain 
disease is due to the trauma he experienced in service.  This 
determination, however, is not a matter for an individual 
without medical expertise.  Id.  

In summary, there is no new and material evidence and the 
claim is denied.  In making this decision, the Board has 
considered the benefit-of-the-doubt doctrine, but it does not 
apply here because the evidence is not in approximate 
balance.  See Gilbert, 1 Vet. App. at 57-58; 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.


ORDER

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for chronic brain 
syndrome, associated with trauma, and the claim to reopen is 
denied.


REMAND

The veteran seeks service connection for PTSD.  In support of 
his claim, he testified at an April 2007 hearing that he was 
stationed on the U.S.S. Bataan as a gunner; his job was to 
shoot down Japanese planes.  He reported that he was on the 
U.S.S. Bataan when a Japanese plane dropped a bomb which 
exploded two to three hundred feet away from where he was 
stationed.  He testified that the explosion knocked him back 
and he hit his head.  The veteran offered similar testimony 
at his April 2005 regional office hearing.

In the present appeal, the veteran has specifically asserted 
that he was in combat aboard the U.S.S. Bataan.  The 
veteran's service personnel records reflect that he served 
aboard the U.S.S. Bataan November 1943 and November 1945.  
Additionally, there is verified evidence that the U.S.S. 
Bataan participated in strikes in the Pacific in 1944.  
Finally, in a March 1962 Board hearing, a naval album from 
the U.S.S. Bataan was read from which noted that in May 1945, 
the U.S.S. Bataan sustained casualties.  Given that the 
veteran's personnel records reflect that he served on the 
U.S.S. Bataan during the period it participated in attacks in 
the Pacific, the Board concedes that the veteran was in 
combat.  See 38 C.F.R. § 3.159(c)(2)(i) (2006); see also 
Pentecost v. Principi, 16 Vet. App. 124 (2002) (corroboration 
of every detail of a stressor, such as a veteran's direct 
personal involvement in the stressful incident, may not be 
necessary in some circumstances).   

However, it is unclear if there is a diagnosis of  PTSD in 
accordance with 38 C.F.R. § 4.125(a) (conforming to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.)) (DSM-IV).  The veteran 
submitted an April 2005 record from D.M, R.N.P., stating that 
the he is being treated for PTSD.  In May 2005, after a 
review of the claims file and interviewing the veteran, a VA 
examiner stated that the veteran was somewhat vague with 
regard to specific symptomatology over the years.  The 
examiner noted that the veteran was involved in two different 
motor vehicle accidents and as such, a PTSD diagnosis that 
could be clearly linked to his traumatic experiences aboard 
the U.S.S. Bataan are difficult to establish.  The examiner 
reported that the veteran met certain criteria of PTSD but at 
this juncture, was considered sub threshold for a full 
diagnosis that could be fully linked to the trauma the 
veteran experienced.  

In the present appeal, there is a verified in-service 
stressor and the May 2005 VA examiner stated that the veteran 
met certain criteria for PTSD, but was sub threshold for a 
diagnosis that could be linked to the trauma.  As the 
veteran's exposure to trauma has been verified, an 
examination is required to determine if the veteran does have 
a current diagnosis of PTSD which is related to the verified 
stressor.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the veteran for a VA 
examination.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the examination.  The 
examiner should state, after a review of 
the claims file, if there is a diagnosis 
of PTSD.  If so, the examiner should state 
if the PTSD is due to the veteran's 
experiences on the U.S.S. Bataan, or if 
the PTSD is related to any experience 
post-service, to include the two motor 
vehicle accidents.  The examiner is asked 
to express his opinion as to this question 
in terms of whether it is more likely, at 
least as likely as not (a 50 percent 
probability), or unlikely that PTSD is 
related to service.  If a diagnosis of 
PTSD cannot be made without resort to 
speculation, the examiner should so state.   

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, re-adjudicate the 
veteran's claim.  If the benefit sought on 
appeal remains denied, the veteran should 
be provided a Supplemental Statement of 
the Case (SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize the 
evidence and discussion of all pertinent 
regulations.  He should also be afforded 
the appropriate time to respond to that 
SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


